Citation Nr: 1117252	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  04-16 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss prior to April 8, 2010, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321.

2.  Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss from April 8, 2010, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1944 to October 1946, and from November 1950 to April 1952.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2003 rating decision in which the RO, inter alia, granted service connection and assigned an initial 10 percent rating for bilateral hearing loss, effective November 1, 2002 (the date of the claim for service connection).  In August 2003, the Veteran filed a notice of disagreement with the initial rating assigned.  A statement of the case (SOC) was issued in April 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2004.

In September 2004, the RO requested extra-schedular consideration by the Director of Compensation and Pension (C&P) Service, pursuant to 38 C.F.R. § 3.321(b)(1).  Subsequently, the Director determined that an extra-schedular evaluation was not warranted (as reflected in a March 2005 decision).  The RO, in turn, issued a March 2005 rating decision denying an extra-schedular rating for bilateral hearing loss and the Veteran expressed his continued disagreement with the disability rating assigned.

In an April 2006 decision, the Board denied a higher rating for bilateral hearing loss on schedular and extra-schedular bases.  The Veteran, in turn, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2009 Panel Decision, the Court vacated the Board's April 2006 decision and remanded the matter to the Board for further proceedings consistent with the decision.

In November 2009, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) for additional development.  After accomplishing the requested development, the RO granted a higher 20 percent rating for bilateral hearing loss, effective April 8, 2010 (the date of VA examination), but denied a rating in excess of 10 prior to that date, to include on an extra-schedular basis (as reflected in the May 2010 and September 2010 Supplemental SOCs (SSOCs)). Thereafter, the RO returned the appeal to the Board for further consideration.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for bilateral hearing loss, the Board characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Also, although the RO has awarded staged ratings for the Veteran's disability, consistent with Fenderson, as higher ratings for this disability are available at each stage noted above, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has now characterized the appeal encompassing the two matters set forth on the title page.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).

The record reflects that the Veteran was previously represented by the Massachusetts Department of Veteran Services.  However, in a June 2009 VA Form 21-22a (Appointment of Individual as Claimant's Representative), he appointed Daniel G. Krasnegor, a private attorney, as his representative.  The Board recognizes the change in representation.

In February 2011, the Vice Chairman of the Board granted a motion advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).

Also in February 2011, the undersigned Veterans Law Judge granted the motion of the Veteran's representative to extend the time to submit additional evidence and argument an additional 60 days, pursuant to 38 C.F.R. § 20.1304(b) (2010).   In March 2011, the Veteran's representative submitted an additional statement and medical journal article directly to the Board, without a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).   For reasons expressed in more detail, below, the Board will proceed with its decision on the matters on appeal without first remanding these matters for readjudication of these matters in light of the additional evidence received.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Pertinent to the November 1, 2002, effective date of the award of service connection and prior to April 8, 2010, audiometric testing revealed no worse than Level IV hearing in the right ear and Level V hearing in the left ear.

3.  Since April 8, 2010, audiometric testing has revealed no worse than Level V hearing in the right ear and Level VI hearing in the left ear.

4.  At no point since the November 1, 2002, effective date of the award of service connection has the Veteran's bilateral hearing loss been shown to be so exceptional or unusual to warrant the assignment of a higher rating on an extra-schedular basis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for bilateral hearing loss prior to April 8, 2010, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).

2. The criteria for an initial rating in excess of 20 percent for bilateral hearing loss from April 8, 2010, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                 § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this case, a November 2002 pre-rating letter, an October 2003 post-rating letter, and-following the Board's November  2009 remand-a December 2009 post-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for an increased rating, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  These letter also requested that the appellant submit any evidence in his possession pertinent to the claim, consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect.  The December 2009 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The Veteran was provided notice of the actual provisions of 38 C.F.R. § 3.321(b)(1), the governing authority for extra-schedular ratings, in the April 2005 SSOC.

After issuance of the above-described notice, and opportunity for the Veteran to respond, the May 2010 and September 2010 SSOCs reflect readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, the translation of a July 2004 private audiology examination, the reports of multiple VA audiological evaluations and ear examinations, and a March 2005 determination by VA's Director of Compensation and Pension.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action on either claim, prior to appellate consideration, is warranted. 

In the March 2011 statement, the Veteran's attorney argued that the April 2010 VA examiner's opinion regarding the functional effects of the Veteran's hearing loss was inadequate and inconsistent.  Notwithstanding these assertions, however, as explained in more detail below, the Board finds that this medical opinion-along with other pertinent evidence-provdes sufficient evidence for evaluation of the rating assigned at each stage, claim, and that no further examination and medical opinion is required.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, as for the evidence submitted directly to the Board without a waiver of initial RO consideration , the Board notes that a submitted article discusses the accuracy and reliability of various speech discrimination tests in comparison to the Maryland CNC test required by VA regulation.  In his accompstatement, the Veteran's attorney essentially argues that the studies documented in the article provide a basis for the Board to consider a private examination using a speech discrimination test other than the Maryland CNC in its evaluation of the Veteran's hearing loss.  However, as noted below, the Board is bound by law to apply VA's rating schedule to audiometric and speech discrimination testing results, which requires that the Maryland CNC test be used to determine speech discrimination.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.85.  As the governing legal authority law on this point issue is dispositive, the newly submitted evidence is not considered pertinent additional evidence warranting a remand pursuant to 38 C.F.R. § 20.1304.



In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543.  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

On April 2003 VA audiometric testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
55
65
60
LEFT
60
55
40
60
75

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 68 percent in the left ear.  A diagnosis of moderate to severe bilateral sensorineural hearing loss was assigned.

Treatment records from the Boston VA Medical Center (VAMC), dated from 2003 to 2004, further describe the treatment the Veteran received for his hearing difficulties, including irritation/fitting problems caused by his hearing aids.


On March 2004 VA audiolometric testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
60
65
65
LEFT
60
60
45
60
70

Speech audiometry revealed speech recognition ability of 78 percent in the right ear and of 76 percent in the left ear.  The Veteran's main hearing loss-related complaints included difficulty hearing the television and understanding speech.  A diagnosis of bilateral moderately severe sensorineural hearing loss was assigned.

A June 2004 Decision Review Officer (DRO) Conference report noted that the Veteran discussed how his hearing loss adversely affected his employment in his previous positions with the New Jersey Phone Company and as a real estate agent, and his life on a day-to-day basis.  

The Veteran also submitted the report of a private audiological evaluation conducted in July 2004.  While this report is in graphical form, a VA audiologist interpreted the audiometric testing results in July 2010.  In July 2004, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
60
75
85
LEFT
65
60
50
65
80

Speech discrimination scores were 52 percent in each ear.  However, the VA audiologist indicated that the CID W-22 speech recognition test, and not the Maryland CNC, was used to measure speech discrimination.  The VA audiologist also indicated that the test was administered via live voice, and not using a recorded list on CD.  The private examiner reported that the Veteran had moderate sensorineural hearing loss bilaterally with poor discrimination.  Based on these results, he opined that the Veteran's hearing was less than adequate for all communicative purposes.  

A July 2004 statement from the Veteran reflects that he was formerly employed with the New Jersey Bell Telephone Company, and that as a Plant Service Supervisor-Repair manager in the 1950s, he became aware of his hearing loss difficulties.  He indicated that he had to ask his employees to repeat themselves in meetings.  In the 1970s, when he worked with the labor relations department, he reported that his hearing loss caused a considerable amount of stress during grievance hearings and arbitration proceedings, as he could often not hear the discussions.  He further noted that in a subsequent position as district plant manager, he could only communicate on the phone by using the speaker phone for all calls.  Though a left ear hearing aid helped, he was still having difficulties and decided to retire with a service pension at age 55.  However, the Veteran reported that he continued to work as a real estate agent from 1978 to 1984, though his hearing loss posed great difficulty on his ability to communicate on the phone or in person.  He then worked in maintenance until 1997, when he was 75.  The Veteran noted that while he wanted to continue in real estate, he was unable to because he cannot communicate effectively.  He indicated that if his hearing were not impaired, he would have enjoyed and finished his career with the New Jersey Bell Telephone Company, possibly advancing to higher levels of management and retirement with a full pension.

In a later June 2005 statement, the Veteran reported that his hearing loss problems were mainly from 3,000 Hz to 6,000, and not the 1000 Hz to 4,000 Hz frequencies tested on VA examinations.


On April 2010 VA audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
55
65
65
LEFT
70
60
45
65
80

Speech audiometry revealed speech recognition ability of 70 percent in the right ear and of 66 percent in the left ear.  A diagnosis of moderately severe sensorineural hearing loss of the right ear and moderate to severe hearing loss of the left ear was assigned.

While the examiner noted that the Veteran was not employed, she found that the Veteran would experience hearing difficulty with occupational activities, such as difficulty hearing conversational speech in noise.  She indicated that he would perform best in all listening situations when he could see the face of the person speaking to him.  Thus, she found that the Veteran would have difficulty understanding speech over the telephone.  However, she found that the Veteran's hearing loss alone would not preclude him from performing all forms of physical or sedentary employment, and there were no effects of the disability on usual daily activities.

III.  Analysis

Historically, the Veteran was granted service connection for bilateral hearing loss in a May 2003 rating decision.  An initial 10 percent rating was assigned from November 1, 2002 (the date of the claim for service connection).  The Veteran appealed the assignment of this rating.  As noted above, in May 2010 during the course of the appeal, the RO assigned a 20 percent rating, effective April 8, 2010 (the date of VA examination). 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

In this appeal, because the RO has already granted staged ratings for the Veteran's bilateral hearing loss, the Board will consider the propriety of the assigned rating at each stage, as well as whether any further staged rating, pursuant to Fenderson, is warranted.

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluation.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.  Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

A.  Period from November 1, 2002 through April 7, 2010

Considering the pertinent evidence in light of the above, the Board finds that an initial schedular rating in excess of 10 percent for the Veteran's bilateral ear hearing loss is not warranted at any time from the November 1, 2002, effective date of the award of service connection through April 7, 2010.

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations from April 2003 and March 2004 reveals no worse than Level V hearing in the right ear and Level IV hearing in the left ear, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a 10 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board further observes that the pure tone thresholds recorded on the VA audiological evaluations in April 2003 and March 2004 reflect exceptional hearing impairment as defined by regulation in the right ear, as puretone thresholds at each of the four specified frequencies was 55 decibels or more.  However, application of the reported findings to Table VIa results in no worse than Level IV hearing in the right ear.  Application of these findings to Table VI corresponds to a 10 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Hence, a higher rating also is not is not warranted under 38 C.F.R. § 4.86(a).

The Board notes that the RO did not consider the results of the July 2004 private audiology evaluation because the examiner did not use the Maryland CNC speech discrimination test.  See 38 C.F.R. § 4.85(a).  The report of this examination and July 2010 VA translation indicates that the CID W-22 speech recognition test was used, and that the test was conducted via live voice, and not recorded list on CD.  The VA audiologist indicated that the testing was not administered in accordance with VA regulations and procedures, and was not acceptable for evaluation purposes.  

The Board has considered the arguments of the Veteran's attorney-with medical journal article support--to the effect that the speech discrimination test used by the July 2004 private examiner resulted in higher speech discrimination scores than would have been found if the examiner had used the Maryland CNC test, and thus provide a basis for a higher rating; or, in the alternative, that 38 C.F.R. § 4.85(a) does not require the use of the Maryland CNC test.

However, the Board emphasizes that VA regulation regarding hearing loss is quite clear and precise.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC), and a puretone audiometry test.  38 C.F.R.       § 4.85(a).  That regulation specifically requires examinations used for VA purposes to have a controlled speech discrimination test using the Maryland CNC word list.  Id.  The word list requirement in the regulation is very specific and differs from other word lists used to test hearing impairment, to include the CID W-22 list. 

In addition, with respect to the submitted article discussing the reliability of various speech discrimination tests, this article is general in nature and not specific to this Veteran's situation.  Even if the Board was to accept the use of another speech discrimination test, the article, alone, does not establish that the speech discrimination scores found on the July 2004 private report were comparable to or higher than what would have been found had the Maryland CNC test been administered.

Consequently, the July 2004 private audiology report does not meet regulatory specifications and, therefore, may not be used to determine the appropriate rating under the schedular criteria for hearing loss.


B.  Period from April 8, 2010

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluation from April 2010 reveals Level V hearing in the right ear and Level VI hearing in the left ear, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a 20 percent rating under 38 C.F.R § 4.85, Diagnostic Code 6100, as is currently assigned.

The Board further observes that the pure tone thresholds recorded on the VA audiological evaluations in April 2010 reflects exceptional hearing impairment as defined by regulation in the right ear, as puretone thresholds at each of the four specified frequencies was 55 decibels or more.  However, application of the reported findings to Table VIa results in Level IV hearing in the right ear.  Application of these findings to Table VI corresponds to a 10 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Hence, a higher rating also is not is not warranted under 38 C.F.R. § 4.86(a).

The Board has carefully considered the Veteran's assertions and in no way discounts the Veteran's asserted difficulties or his assertions that his bilateral hearing loss should be rated higher.  However, it must be emphasized that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

C.  Extra-schedular Consideration

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that, at no point since the November 1, 2002 effective date of the award of service connection has the Veteran's service-bilateral hearing loss reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited and discussed in the May 2010 SSOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  See 38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

A schedular rating itself is recognition that claimant's industrial capacity is impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury.  Van Hoose, 4 Vet. App. at 363; 38 C.F.R. § 4.1 (2010). In exceptional cases, where the ratings provided by the rating schedule are found to be inadequate, an extra-schedular evaluation may be assigned commensurate with the veteran's average earning impairment due to service-connected disability.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular rating requires a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993); 38 C.F.R § 3.321(b)(1).

As discussed above, the DRO conference report and various statements from the Veteran reflect his belief that his hearing loss has led to marked interference with employment, in that it forced him to retire early from his positions with the telephone company and as a real estate agent, and prevent him from continuing to sell real estate.  He indicated that if his hearing were not impaired, he would have enjoyed and finished his career with the New Jersey Bell Telephone Company, possibly advancing to higher levels of management and retirement with a full pension.  He described difficulties with communicating over the phone and in person due to his hearing loss.

As a result of the Veteran's statements and DRO conference, the RO submitted the Veteran's case to the VA Director of Compensation and Pension (C&P Director) for consideration of an extra-schedular rating.  The Director noted that a review of the claims folder indicated that the Veteran was rated at 10 percent for hearing loss and 10 percent for tinnitus, effective November 1, 2002.  The Director noted that the Veteran indicated that he was unable to participate in conversation with friends, cannot answer or use the phone unless his wife helps him on the other line, and is unable to understand the dialogue of speakers, newscasters, and actors on the radio, television, church, or theater.  He also noted the Veteran's complaints regarding the impact of his hearing loss on his career and ability to work, forcing an early retirement from the phone company.

The C&P Director also pointed out that extra-schedular evaluation is assigned where normal schedular evaluations are found to be inadequate to compensate for impairment of earning capacity.  She emphasized that the Veteran had not worked in many years, and available medical records document that the Veteran's hearing loss is not so severe as to interfere with his ability to be gainfully employed.  Thus, the Director found that entitlement to an extra-schedular evaluation was not warranted.

At the outset, the Board notes that, in this case, the schedular criteria appear adequate to evaluate the Veteran's hearing loss, and there is no specific argument to the contrary.  Hence, under the analysis set forth in Thun, the threshold requirement of 38 C.F.R. § 3.321 is not met, and any further discussion of that regulation is unnecessary.  Here, however, the Veteran has specifically and consistently asserted that his hearing loss has caused marked interference with employment (i.e., beyond that contemplated in the assigned rating(s)), and the prior decision, and much of the development pertaining to section 3.321, took place prior to Thun.  Hence, consistent with the prior decision, the Board has considered other related factors identified in section 3321 as indicative of an exceptional or unusual disability picture withing the meaning of that regulation.  

The evidence demonstrates that the Veteran's industrial capacity has been impaired, to some degree, as a result of his service-connected bilateral hearing loss, in that the Veteran would difficulty communicating while on the job if he were still working.  However, the Board has found that there is no objective showing that his disability has impacted his employability to an extent greater than what is already contemplated in the assigned 10 and 20 percent ratings, as discussed above.  The record reflects that while the Veteran is no longer working, he retired from the telephone company after 30 years of employment, and continued working as a real estate agent for approximately 8 more years until the age of 62, when he was eligible for Social Security, and then worked in maintenance until 1997 until age 75.  Thus, he retained employment of some sort for approximately 50 years, despite the alleged impact of his hearing.

While the Veteran has alleged that he would have stayed longer with his position at the telephone company or continued work as a real estate agent, there is no evidence to support his contention that bilateral hearing loss, alone, was the reason for his retirement either position and is the sole reason preventing him from current gainful employment.  Furthermore, the Board emphasizes that, to the extent that the Veteran argues that his hearing loss prevented him from continued work with his preferred career with the telephone company and potential promotion in that career, such claims have little relevancy into the adequacy of his level of disability.  See Thun, 22 Vet. App. at 117 n.3 (noting that when the RO or Board evaluates whether the criteria in the rating schedule adequately correspond to the symptomatology and severity of a claimant's disability, § 3.321(b)(1) does not contemplate or require a calculation of the income that may not have been realized because of a service-connected disability).

Moreover, as indicated by the C&P Director, the medical records do not establish that the Veteran's hearing loss is so severe as to interfere with his ability to be gainfully employed.  Although the July 2004 private examiner found the Veteran's hearing to be "less than adequate" for all communicative purposes, he did not indicate that the Veteran's hearing loss would prevent him from working or cause marked interference with any type of employment.  In addition, the April 2010 VA examiner, while acknowledging that the Veteran would have difficulty hearing conversational speech in noise and difficulty understanding speech information over the telephone, specifically determined that the Veteran's hearing loss alone would not preclude him from performing all forms of physical or sedentary employment.  

The Board also notes that, if the Veteran was presently working, and had to take time off or was afforded accommodations at work due to hearing loss, there is no evidence to suggest that his current 20 percent rating would not adequately compensate him for such time loss and accommodation.

In sum, there simply is no objective evidence to support a finding that the Veteran's bilateral hearing loss, alone, has produced marked interference with employment.
The Board further notes that that the evidence does not establish frequent treatment-much less, frequent hospitalization-for the service-connected bilateral hearing loss.  There also is no showing that the disability has otherwise rendered the application of the regular schedular standards impractical.

Under these circumstances, the Board must conclude that an initial rating in excess of 10 percent for the period prior to April 8, 2010, and in excess of 20 percent for the period from April 8, 2010, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 10 percent for bilateral hearing loss prior to April 8, 2010, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), is denied.

An initial rating in excess of 20 percent for bilateral hearing loss prior to April 8, 2010, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


